Case 8:18-bk-12967-ES       Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55             Desc
                             Main Document    Page 1 of 19



  1   Erin P. Moriarty (SBN 146751)
      LAW OFFICES OF WENETA M.A. KOSMALA
  2   3 MacArthur Place, Suite 760
      Santa Ana, CA 92707
  3   Telephone: (714) 540-3600
      Facsimile: (714) 509-1760
  4   E-mail:        emoriarty@kosmalalaw.com
  5
      Proposed General Counsel for
  6   Weneta M.A. Kosmala, Chapter 7 Trustee
  7
  8                           UNITED STATES BANKRUPTCY COURT
  9               CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
 10
 11   In re                                          )   Case No. 8:18-bk-12967-ES
                                                     )
 12                                                  )   Chapter 7
                                                     )
 13   LILLIAN SIKANOVSKI DULAC aka                   )   CHAPTER 7 TRUSTEE’S APPLICATION
      LILA DULAC aka LILLIAN                         )   TO EMPLOY GENERAL COUNSEL;
 14   SIKANOVSKI,                                    )   DECLARATIONS OF WENETA M.A.
                                                     )   KOSMALA AND ERIN P. MORIARTY IN
 15                  Debtor(s).                      )   SUPPORT THEREOF
                                                     )
 16                                                  )   [No Hearing Set.]
 17
 18   TO THE HONORABLE ERITHE A. SMITH, UNITED STATES BANKRUPTCY
 19   JUDGE; THE DEBTOR AND HER ATTORNEY OF RECORD; THE OFFICE OF THE
 20   UNITED STATES TRUSTEE; AND ALL INTERESTED PARTIES:
 21           Weneta M.A. Kosmala (“Trustee”), Chapter 7 Trustee of the bankruptcy estate of Lillian
 22   Sikanovski Dulac (“Debtor”), hereby respectfully submits this Application to Employ General
 23   Counsel, requesting that the Court approve the employment of the Law Offices of Weneta M.A.
 24   Kosmala as general counsel on behalf of Trustee and the Bankruptcy Estate, pursuant to 11
 25   U.S.C. § 327, Federal Rule of Bankruptcy Procedure 2014 and Local Bankruptcy Rule 2014-
 26   1(b), based upon the following:
 27   ///
 28



                                              1
Case 8:18-bk-12967-ES         Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                   Desc
                               Main Document    Page 2 of 19



  1   I.      BACKGROUND OF THE CASE.
  2           1.       The Debtor initiated this case by the filing of a Voluntary Petition under Chapter
  3   13 on August 13, 2018. At the Debtor’s request, the case was converted to Chapter 7 as of
  4   January 22, 2019, at which point Trustee was appointed.
  5           2.       The Debtor scheduled three real properties, along with liens purportedly
  6   encumbering them. In particular, a number of liens appear to be held by a family trust
  7   established by members of the Debtor’s ex-husband’s family, and may be subject to challenge.
  8   It appears that there is significant equity in at least one of the properties, and that there are lien
  9   issues, the resolution of which may result in additional equity for the Estate.
 10           3.       The Debtor is apparently divorced from Ronald Dulac. It appears that marital
 11   property between the two which was not divided pre-petition includes certain business interests.
 12           4.       The Debtor further scheduled a $20,000 inheritance from her father’s estate.
 13
 14   II.     NAME OF PROFESSIONAL, AND NECESSITY AND SCOPE OF
 15           EMPLOYMENT.
 16           5.       Trustee seeks to employ the Law Offices of Weneta M.A. Kosmala (“Counsel”)
 17   as general counsel for the Estate to advise and take appropriate action on any legal issues that
 18   may arise in this case. At present, the following areas of services are anticipated:
 19                    a.     Trustee needs the assistance of counsel in analyzing the Debtor’s real
 20   property interests, as well as the lien issues that may exist as to that property; avoiding and/or
 21   establishing the validity and value of liens, as appears appropriate; working with Trustee’s
 22   realtor in marketing and selling the properties, if appropriate; and in interfacing with the Debtor
 23   to arrange for the vacating of her residence, if appropriate.
 24                    b.     Trustee needs the assistance of counsel in analyzing the Debtor’s interest
 25   in marital property (including the business interests co-owned by the Debtor and her ex-
 26   husband), in establishing the Estate’s interest in that property, and in liquidating it for the benefit
 27   of the Estate.
 28



                                                  2
Case 8:18-bk-12967-ES         Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                  Desc
                               Main Document    Page 3 of 19



  1                   c.      Trustee needs the assistance of counsel in analyzing the Debtor’s interest
  2   in her father’s probate estate, and in collecting on any such interest for the benefit of the Estate.
  3                   d.      Trustee intends to conduct a routine review and analysis of claims, but
  4   may need assistance in analyzing more complex claims, and in filing objections regarding those
  5   claims.
  6             6.    Under 11 U.S.C. §327(a), “the trustee, with the court’s approval, may employ one
  7   or more attorneys, accountants, appraisers, auctioneers, or other professional persons, that do not
  8   hold or represent an interest adverse to the estate, and that are disinterested persons, to represent
  9   or assist the trustee in carrying out the trustee’s duties under this title.”
 10             7.    Trustee and Counsel are cognizant of the Court’s concern that professionals
 11   retained on behalf of a bankruptcy estate not receive compensation outside of the “cap” of 11
 12   U.S.C. § 326(a) for performing “trustee services.” Counsel is not being retained for the purpose
 13   of performing “trustee services”; Trustee and Counsel believe that the afore-described services
 14   are “legal services”, not subject to the limitation of 11 U.S.C. § 326(a).
 15             8.    Trustee is affiliated with Counsel. Under 11 U.S.C. §327(d), “[t]he court may
 16   authorize the trustee to act as attorney or accountant for the estate if such authorization is in the
 17   best interest of the estate.” Trustee believes that Counsel’s employment is in the best interests of
 18   the estate. Counsel already has substantial knowledge of the case, and will have to spend less
 19   time becoming familiar with the case than outside counsel would. Communication and
 20   transmission of information in-house will be more efficient, and therefore more cost effective.
 21   The efforts of staff can be better coordinated in-house to reduce overlap or duplication. Trustee
 22   believes that these factors serve as “cause” to retain her own law firm in this case. See i.e. In re
 23   Butler Industries, Inc., 101 B.R. 194 (Bankr. C.D. Cal. 1989), aff'd, 114 B.R. 594 (Bankr. C.D.
 24   Cal. 1990).
 25   ///
 26
 27
 28



                                                  3
Case 8:18-bk-12967-ES        Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                Desc
                              Main Document    Page 4 of 19



  1   III.     REASON FOR SELECTION OF PROFESSIONAL, AND TERMS AND
  2            CONDITIONS OF EMPLOYMENT.
  3            9.    As shown by the Declaration of Erin P. Moriarty, Counsel has substantial
  4   experience in bankruptcy matters in general, and in representing trustees in particular. Trustee
  5   believes that Counsel is well-qualified to represent the estate in this case. A copy of the firm’s
  6   resume is attached as Exhibit “A” to the Declaration of Erin P. Moriarty.
  7            10.   Counsel intends to seek compensation pursuant to 11 U.S.C. § 330 and/or § 331
  8   for fees at its usual hourly rates, and reimbursement of its case-related expenses. Current hourly
  9   rates (subject to change upon notice as provided in the Local Rules) are:
 10                          Weneta Kosmala (attorney)                        $595
 11                          Erin P. Moriarty (attorney)                      $585
 12                          Paraprofessional staff                           $260
 13            11.   Counsel’s compensation and reimbursement are contingent upon the availability
 14   of funds in the estate for payment; are subject to all applicable Bankruptcy Code, Bankruptcy
 15   Rule, and Local Rule criteria for fee applications; and will be paid only upon further Court
 16   Order.
 17            12.   Counsel has received no retainer in this case.
 18
 19   IV.      DISINTERESTEDNESS.
 20            13.   Trustee is affiliated with Counsel, and has retained Counsel in unrelated cases in
 21   which she is the Chapter 7 trustee. Neither Trustee nor Counsel has any reason to believe that
 22   any of those prior relationships creates a conflict in this case.
 23            14.   Except as noted, Counsel has no connection with the Debtor, any creditor or party
 24   in interest in this case, the United States Trustee or any employees of the Office of the United
 25   States Trustee, or Trustee. Counsel has no interest adverse to the Estate.
 26   ///
 27
 28



                                                 4
Case 8:18-bk-12967-ES        Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                  Desc
                              Main Document    Page 5 of 19



  1   V.        NOTICE TO PARTIES IN INTEREST; ORDER SOUGHT WITHOUT A
  2             HEARING.
  3             15.   Parties entitled to notice are being provided with a separate notice of this
  4   application. That notice advises that any party in interest may request a copy of this application
  5   by contacting Counsel at the address and phone set forth in the upper left-hand corner of the
  6   notice.
  7             16.   Trustee intends to seek an Order approving this Application without a hearing.
  8   Any response and request for a hearing must be in the form required by Local Bankruptcy Rule
  9   9013-1(f) (1), and must be filed and served upon Trustee, through Counsel, at the address set
 10   forth in the upper left-hand corner of the first page of this Application, as well as the Office of
 11   the United States Trustee, no later than fourteen (14) days from the date of service of the notice.
 12
 13             WHEREFORE, Trustee prays that she be authorized to employ the Law Offices of
 14   Weneta M.A. Kosmala pursuant to 11 U.S.C. § 327 to represent Trustee and the Estate as general
 15   counsel, with compensation and reimbursement at the expense of the estate in such amounts as
 16   the Court may hereafter allow pursuant to 11 U.S.C. §330 and/or §331.
 17
      Date: January 24, 2019                          __/s/ Weneta M.A. Kosmala
 18
                                                      Weneta M.A. Kosmala
 19                                                   Chapter 7 Trustee

 20
 21
 22
 23
 24
 25
 26
 27
 28



                                                5
Case 8:18-bk-12967-ES         Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                   Desc
                               Main Document    Page 6 of 19



  1                          DECLARATION OF WENETA M.A. KOSMALA
  2           I, Weneta M.A. Kosmala, declare:
  3           1.      I am the duly appointed and acting Chapter 7 Trustee of the bankruptcy estate
  4   (“Estate”) of Lillian Sikanovski Dulac (“Debtor”). I make this declaration based upon facts that
  5   are within my personal knowledge, have been adduced in the course of my service as trustee, or
  6   are matters of public record, and if called upon to testify thereto, I could and would competently
  7   so testify.
  8           2.      The Debtor initiated this case by the filing of a Voluntary Petition under Chapter
  9   13 on August 13, 2018. At the Debtor’s request, the case was converted to Chapter 7 as of
 10   January 22, 2019, at which point I was appointed.
 11           3.      The Debtor scheduled three real properties, along with liens purportedly
 12   encumbering them. In particular, a number of liens appear to be held by a family trust
 13   established by members of the Debtor’s ex-husband’s family, and may be subject to challenge.
 14   It appears that there is significant equity in at least one of the properties, and that there are lien
 15   issues, the resolution of which may result in additional equity for the Estate.
 16           4.      The Debtor is apparently divorced from Ronald Dulac. It appears that marital
 17   property between the two which was not divided pre-petition includes certain business interests.
 18           5.      The Debtor further scheduled a $20,000 inheritance from her father’s estate.
 19           6.      I seek to employ the Law Offices of Weneta M.A. Kosmala (“Counsel”) as
 20   general counsel for the Estate to advise and take appropriate action on any legal issues that may
 21   arise in this case. At present, the following areas of services are anticipated:
 22                   a.      I need the assistance of counsel in analyzing the Debtor’s real property
 23   interests, as well as the lien issues that may exist as to that property; avoiding and/or establishing
 24   the validity and value of liens, as appears appropriate; working with my realtor in marketing and
 25   selling the properties, if appropriate; and in interfacing with the Debtor to arrange for the
 26   vacating of her residence, if appropriate.
 27                   b.      I need the assistance of counsel in analyzing the Debtor’s interest in
 28   marital property (including the business interests co-owned by the Debtor and her ex-husband),



                                                   6
Case 8:18-bk-12967-ES         Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                   Desc
                               Main Document    Page 7 of 19



  1   in establishing the Estate’s interest in that property, and in liquidating it for the benefit of the
  2   Estate.
  3                   c.      I need the assistance of counsel in analyzing the Debtor’s interest in her
  4   father’s probate estate, and in collecting on any such interest for the benefit of the Estate.
  5                   d.      I intend to conduct a routine review and analysis of claims, but may need
  6   assistance in analyzing more complex claims, and in filing objections regarding those claims.
  7             7.    Counsel and I are cognizant of the Court’s concern that professionals retained on
  8   behalf of a bankruptcy estate not receive compensation outside of the “cap” of 11 U.S.C. §
  9   326(a) for performing “trustee services.” Counsel is not being retained for the purpose of
 10   performing “trustee services”; Counsel and I believe that the afore-described services are “legal
 11   services”, not subject to the limitation of 11 U.S.C. § 326(a).
 12             8.    I am affiliated with Counsel. I believe that Counsel’s employment is in the best
 13   interests of the estate. Counsel already has substantial knowledge of the case, and will have to
 14   spend less time becoming familiar with the case than outside counsel would. Communication
 15   and transmission of information in-house will be more efficient, and therefore more cost
 16   effective. The efforts of staff can be better coordinated in-house to reduce overlap or
 17   duplication. I believe that these factors serve as “cause” to retain her own law firm in this case.
 18             9.    Counsel has substantial experience in bankruptcy matters in general, and in
 19   representing trustees in particular. I believe that Counsel is well-qualified to represent the estate
 20   in this case.
 21             10.   Counsel intends to seek compensation pursuant to 11 U.S.C. § 330 and/or § 331
 22   for fees at its usual hourly rates, and reimbursement of its case-related expenses.
 23             11.   Counsel’s compensation and reimbursement are contingent upon the availability
 24   of funds in the estate for payment; are subject to all applicable Bankruptcy Code, Bankruptcy
 25   Rule, and Local Rule criteria for fee applications; and will be paid only upon further Court
 26   Order.
 27             12.   Counsel has received no retainer in this case.
 28   ///



                                                 7
Case 8:18-bk-12967-ES   Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55   Desc
                         Main Document    Page 8 of 19




                                      8
Case 8:18-bk-12967-ES        Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                  Desc
                              Main Document    Page 9 of 19


                                DECLARATION OF ERIN P. MORIARTY
  1
             I, Erin P. Moriarty, declare:
  2
             1.      I am an attorney with the Law Offices of Weneta M.A. Kosmala (“Counsel”), the
  3
      firm that Weneta M.A. Kosmala (“Trustee”), Chapter 7 Trustee of the bankruptcy estate
  4
      (“Estate”) of Lillian Sikanovski Dulac (“Debtor”), seeks to retain as general counsel. I make this
  5
      declaration based upon facts that are within my personal knowledge, or are matters of public
  6
      record, and if called upon to testify thereto, I could and would competently so testify.
  7
             2.      Counsel has agreed to undertake representation of Trustee and the Estate as set
  8
      forth in the Declaration of Weneta M.A. Kosmala.
  9
             3.      Counsel has substantial experience in bankruptcy matters in general, and in
 10
      representing trustees in particular. I believe that Counsel is well-qualified to represent the estate
 11
      in this case. A resume of the professionals associated with the firm is attached hereto as Exhibit
 12
      “A” and incorporated herein by this reference.
 13
             4.      Counsel intends to seek compensation pursuant to 11 U.S.C. § 330 and/or § 331
 14
      for fees at its usual hourly rates, and reimbursement of its case-related expenses. Current hourly
 15
      rates are set forth in the foregoing Application. Rates are subject to change upon notice as
 16
      provided in the Local Rules.
 17
             5.      Counsel’s compensation and reimbursement are contingent upon the availability
 18
      of funds in the estate for payment; are subject to all applicable Bankruptcy Code, Bankruptcy
 19
      Rule, and Local Rule criteria for fee applications; and will be paid only upon further Court
 20
      Order. Counsel has received no retainer in this case.
 21
             6.      I am cognizant of the Court’s concern that professionals retained on behalf of a
 22
      bankruptcy estate not receive compensation outside of the “cap” of 11 U.S.C. § 326(a) for
 23
      performing “trustee services.” Counsel is not being retained for the purpose of performing
 24
      “trustee services”; I believe that the afore-described services are “legal services”, not subject to
 25
      the limitation of 11 U.S.C. § 326(a).
 26
      ///
 27
 28



                                                9
Case 8:18-bk-12967-ES   Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55   Desc
                        Main Document    Page 10 of 19




                                      10
Case 8:18-bk-12967-ES   Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55   Desc
                        Main Document    Page 11 of 19




                                 Exhibit ltA"
Case 8:18-bk-12967-ES        Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                 Desc
                             Main Document    Page 12 of 19


                                              FIRM RESUME
  1
  2   WENETA M.A. KOSMALA:

  3           Admitted to Louisiana bar, 1984; California Bar, 1991; U.S. District Court, Middle
      District of Louisiana, 1990; U.S. District Court, Central District of California, 1991. Education:
  4
      University of Akron (B.A., Magna Cum Laude, 1981) Pi Sigma Alpha; Indiana University (J.D.,
  5   1984). Certified Public Accountant, Louisiana, 1987. Licensed Certified Public Accountant,
      1992. Formerly: Law Clerk to the Honorable Joseph F. Keogh, 19th Judicial District Court,
  6   State of Louisiana, 1985 - 1987; Tax Specialist, Corporate and International Tax Section, Peat,
  7   Marwick, Main & Co., Certified Public Accountants, New Orleans, Louisiana, 1987 - 1989.
      Member: State Bar of California; Louisiana Bar Association; American Bar Association;
  8   American Association of Attorney-Certified Public Accountants; California Society of Certified
      Public Accountants; Society of Louisiana Certified Public Accountants; American Institute of
  9   Certified Public Accountants; Orange County Bankruptcy Forum [member, Board of Directors];
 10   Orange County Bar Association (Commercial Law & Bankruptcy Section). Speaker: for the
      Orange County Bankruptcy Forum, the Orange County Bar Association, Commercial Law &
 11   Bankruptcy Section and the Financial Section, and the National Association of Bankruptcy
      Trustees. Appointments: Panel Mediator for the Central District of California Bankruptcy
 12   Mediation Program, 1995 - Present. Panel Bankruptcy Trustee for U.S. Bankruptcy Court,
 13   Central District of California, 1993 - Present.

 14   ERIN P. MORIARTY:
 15           Admitted to Louisiana bar, 1985; California bar, 1990; U.S. District Court, Middle
 16   District of Louisiana, 1987; U.S. Claims Court, 1988; U.S. District Court, Central District of
      California, 1991, Northern, Eastern and Southern Districts of California, 1993. Education:
 17   Louisiana State University (B.A. 1980; J.D. 1985). Formerly: Law Clerk to the Honorable
      Jimmy M. Stoker, 3d Circuit Court of Appeal, State of Louisiana, 1985-87. Member: State Bar
 18
      of California; Louisiana State Bar Association; Orange County Bar Association (Commercial
 19   Law and Bankruptcy Section; committee member and speaker); Orange County Bankruptcy
      Forum (speaker). Adjunct Faculty: Trinity Law School, Santa Ana, California; Western State
 20   University School of Law, Fullerton, California (subjects: Bankruptcy, Civil Procedure, Legal
      Writing).
 21
 22                                             PARALEGAL
 23
 24   JANINE FOUNTAIN:
 25   Education: Coastline Community College, Fountain Valley, CA A.A. Liberal Studies (2002) and
      ABA approved Paralegal Certificate (2004), graduated on Dean’s List. Member and Lifetime
 26   Achievement Award Recipient of the Orange County Paralegal Association. Experience: over
      12 years progressive experience in trustee administration. Prior experience: over 15 years of
 27
      progressive experience in executive administration in military (United States Marine Corps) and
 28   civilian positions.


      S:\WENETA\LAWFIRM\PROCEDURES AND CASE MANAGEMENT\RESUMES\Lawfirm Resume.doc

                                                                                    Exhibit A Page 11
Case 8:18-bk-12967-ES   Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55   Desc
                        Main Document    Page 13 of 19
      


      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

      

                                 Exhibit “B” 
      
      
        Case 8:18-bk-12967-ES                   Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                                       Desc
                                                Main Document    Page 14 of 19

 Attorney or Party Name, Address, Telephone & FAX                          FOR COURT USE ONLY
 Nos., State Bar No. & Email Address
 Erin P. Moriarty (SBN 146751)
 LAW OFFICES OF WENETA M.A. KOSMALA
 3 MacArthur Place, Suite 760
 Santa Ana, CA 92707
 Tel: (714) 540-3600
 Fax: (714) 509-1760
 E-mail: emoriarty@kosmalalaw.com




 Attorney for: Chapter 7 Trustee

                                     UNITED STATES BANKRUPTCY COURT
                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION

 In re:                                                                    CASE NO.: 8:18-bk-12967-ES
  LILLIAN SIKANOVSKI DULAC,
                                                                           CHAPTER: 7



                                                                                STATEMENT OF DISINTERESTEDNESS
                                                                                FOR EMPLOYMENT OF PROFESSIONAL
                                                                                     PERSON UNDER FRBP 2014
                                                                                 (File with Application for Employment)



                                                                                                   [No Hearing Required]
                                                           Debtor(s).

1. Name, address and telephone number of the professional (Professional) submitting this Statement:
    Erin P. Moriarty, LAW OFFICES OF WENETA M.A. KOSMALA, 3 MacArthur Place, Suite 760, Santa Ana, CA
    92707 (714) 540-3600



2. The services to be rendered by the Professional in this case are (specify):
   Trustee seeks to employ Counsel to advise and take appropriate action on any legal issues that may arise in this
   case, including analyzing and/or taking legal action related to evaluating the Debtor's real property and liens
   encumbering them, undivided marital property of the Debtor and her ex-husband (including business interests).

3. The terms and source of the proposed compensation and reimbursement of the Professional are (specify):
    Counsel intends to seek compensation pursuant to 11 U.S.C. 330 and/or 331 for fees at its usual hourly rates, and
    reimbursement of its case-related expenses. Counsel's compensation and reimbursement are contingent upon the
    availability of funds in the estate for payment; are subject to all applicable Bankruptcy Code, Bankruptcy Rule, and
    Local Rule criteria for fee applications; and will be paid only upon further Court Order.


          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
                                                                                                                     Exhibit B Page 12
December 2016                                                         Page 1                            F 2014-1.STMT.DISINTEREST.PROF
        Case 8:18-bk-12967-ES                    Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                                       Desc
                                                 Main Document    Page 15 of 19
4. The nature and terms of retainer (i.e., nonrefundable versus an advance against fees) held by the Professional are
   (specify):
   Counsel has received no retainer in this case.




5. The investigation of disinterestedness made by the Professional prior to submitting this Statement consisted of
   (specify):
   I have reviewed the Debtors' schedules and Statement of Financial Affairs, 341(a) testimony and any documents
   produced by the Debtor, and have made an inquiry of professionals within the firm concerning this case.



6. The following is a complete description of all of the Professional’s connections with the Debtor, principals of the
   Debtor, insiders, the Debtor’s creditors, any other party or parties in interest, and their respective attorneys and
   accountants, the United States trustee, or any person employed in the office of the United States trustee (specify,
   attaching extra pages as necessary):
   Trustee has retained Counsel in unrelated cases, and Counsel is Trustee's wholly-owned law firm. Counsel has no
   prior connection ot the Debtors, any creditor or party in interest in this case, the United States Trustee or any
   employees of the Office of the United States Trustee, or Trustee. Counsel has no interest adverse to the Estate.

7. The Professional is not a creditor, an equity security holder or an insider of the Debtor, except as follows (specify,
   attaching extra pages as necessary):
   No exceptions.




8. The Professional is not and was not, within 2 years before the date of the filing of the petition, a director, officer or
   employee of the Debtor.

9. The Professional does not have an interest materially adverse to the interest of the estate or of any class of creditors
   or equity security holders, by reason of any direct or indirect relationship to, connection with, or interest in, the Debtor,
   or for any other reason, except as follows (specify, attaching extra pages as necessary):
    No exceptions.




10. Name, address and telephone number of the person signing this Statement on behalf of the Professional and the
    relationship of such person to the Professional (specify):
    Erin P. Moriarty, LAW OFFICES OF WENETA M.A. KOSMALA, 3 MacArthur Place, Suite 760, Santa Ana, CA
    92707 (714) 540-3600, associate of the firm.




           This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
                                                                                                                      Exhibit B Page 13
December 2016                                                          Page 2                            F 2014-1.STMT.DISINTEREST.PROF
        Case 8:18-bk-12967-ES                   Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                                       Desc
                                                Main Document    Page 16 of 19
11. The Professional is not a relative or employee of the United States trustee or a bankruptcy judge, except as follows
    (specify, attaching extra pages as necessary):
    No exceptions.




12. Total number of attached pages of supporting documentation: None

13. After conducting or supervising the investigation described in paragraph 5 above, I declare under penalty of perjury
    under the laws of the United States, that the foregoing is true and correct except that I declare that paragraphs 6
    through 9 are stated on information and belief.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/24/2019        Erin P. Moriarty                                                   /s/ Erin P. Moriarty
 Date               Printed Name                                                       Signature




          This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
                                                                                                                     Exhibit B Page 14
December 2016                                                         Page 3                            F 2014-1.STMT.DISINTEREST.PROF
        Case 8:18-bk-12967-ES                      Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                                     Desc
                                                   Main Document    Page 17 of 19


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
3 MacArthur Place, Suite 760, Santa Ana, CA 92707

                                                                      Chapter 7 Trustee's Application to Employ General
A true and correct copy of the foregoing document entitled (specify): __________________________________________
 Counsel; Declarations of Weneta M.A. Kosmala and Erin P. Moriarty in Support Thereof
________________________________________________________________________________________________
________________________________________________________________________________________________
________________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
_______________,
01/28/2019          I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                       ✔ Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________,
              01/28/2019        I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                       ✔ Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

01/28/2019         Janine Fountain                                                             /s/ Janine Fountain
 Date                       Printed Name                                                        Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:18-bk-12967-ES                  Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55                                     Desc
                                                   Main Document    Page 18 of 19


ADDITIONAL SERVICE INFORMATION (if needed):

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
Ronald Appel attorneyrappel@gmail.com
Halli B Heston hheston@hestonlaw.com,
yflores@hestonlaw.com,docs@hestonlaw.com,assistant@hestonlaw.com;r41032@notify.bestcase.com
Michael Jones mike@mjthelawyer.com, 2651971420@filings.docketbird.com
Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com,
wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
Kelsey X Luu ecfcacb@aldridgepite.com, kluu@ecf.inforuptcy.com
Angie M Marth amarth@logs.com, ssali@logs.com
Sara Tidd sara@mjonesoc.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov


2. SERVED BY UNITED STATES MAIL:

See attached list




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:18-bk-12967-ES   Doc 39 Filed 01/28/19 Entered 01/28/19 18:27:55   Desc
                        Main Document    Page 19 of 19
